Citation Nr: 0301436	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  00-13 157	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama

THE ISSUES

1.  Entitlement to service connection for bursitis and 
arthritis secondary to 
service-connected shell fragment wounds.

2.  Entitlement to service connection for a skin condition 
secondary to exposure to Agent Orange.

3.  Entitlement to service connection for a stomach 
condition secondary to a service-connected post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military during 
the Vietnam War, from August 1968 to September 1969.

In September 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, denied the 
claims at issue, and the veteran appealed to the Board of 
Veterans' Appeals (Board).  He testified at a hearing in 
February 2002 in support of his claims.

The only issues currently before the Board are whether the 
veteran is entitled to service connection for 
bursitis/arthritis, a skin condition, and a stomach 
condition.  Although he also appealed to the Board for a 
higher rating for his post-traumatic stress disorder 
(PTSD), the RO granted the highest possible rating of 100 
percent for this condition during the pendency of his 
appeal-in a recent decision issued in May 2002.  A letter 
and Supplemental Statement of the Case (SSOC) issued in 
June 2002 advised the veteran that he should let the RO 
know whether he was satisfied with that decision.  And in 
response, his representatives did not contest the 
effective date assigned for the 100 percent rating for the 
PTSD when subsequently submitting two statements in 
October 2002; they only made arguments concerning the 
claims for service connection.  So the claim pertaining to 
the rating for the PTSD has been resolved and is no longer 
before the Board.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993).  The Board also notes, incidentally, that the 
veteran has been granted special monthly compensation 
(SMC) because of the severity of is PTSD, and he also 
received a total disability rating based on individual 
unemployability (TDIU) in a RO decision issued even 
earlier this year, in March 2002, before receiving the 100 
percent rating for his PTSD.  Service connection also was 
granted for Type-II Diabetes Mellitus, 
with peripheral neuropathy, secondary to exposure to Agent 
Orange.



FINDING OF FACT

There are unrefuted probative medical opinions of record 
indicating the veteran does not have bursitis/arthritis of 
his cervical spine and left knee, or a skin condition 
involving his hands, forearm, and abdomen, or a stomach 
condition attributable to his service in the military-
including his shell fragment wounds, exposure to 
Agent Orange, and his PTSD.


CONCLUSION OF LAW

The veteran's bursitis/arthritis, skin condition, and 
stomach condition were not incurred or aggravated during 
service, may not be presumed to have been so incurred, 
including due to exposure to Agent Orange, and are not 
proximately due to or the result of an already service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309, 3.310 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act of 
2000 (the "VCAA")

On November 9, 2000, during the pendency of this appeal, 
the President of the United States signed into law the 
VCAA.  This new law eliminated the requirement of 
submitting a well-grounded claim.  It also revised VA's 
obligations insofar as notifying the veteran of the type 
of evidence needed to support his claim-and thereby 
complete his application for benefits, and assisting him 
in obtaining evidence if it is potentially relevant to his 
case.  This includes, when necessary, having him examined 
to obtain a medical opinion.  The VCAA has been codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
Supp. 2002), and the implementing regulations are found at 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  Since 
this change in law occurred during the pendency of this 
appeal, the veteran is entitled to have the VCAA 
considered when deciding his case because it provides 
procedural safeguards and protections to him that were not 
previously available.  See, e.g., Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).

Here, though, the requirements of the VCAA have been 
satisfied.  The September 1997 RO decision, which the 
veteran appealed to the Board, explained the reasons and 
bases for denying his claims-including the critical need 
to have medical evidence causing relating the conditions 
to his military service.  The June 2000 Statement of the 
Case (SOC) did the very same thing.  Both of those were 
issued prior to enactment of the VCAA in November 2000.  
But even after the VCAA was passed, the RO issued 
Supplemental Statements of the Case (SSOCs) in June 2001 
further explaining the type of evidence he needed to 
substantiate his allegations, and the veteran even more 
recently had a hearing in February 2002.  The most recent 
SSOC, issued in June 2002, continued to highlight the 
absence of any medical nexus evidence in the record on 
appeal as the essential element for establishing his 
entitlement to service connection for the conditions at 
issue.  But aside from that, the RO issued that SSOC after 
reviewing all of the relevant evidence in the claims 
folder, i.e., de novo, and not just, as is usually the 
case, based on a review of only the additional evidence 
that had been submitted since the most recent SSOC.  
Moreover, the veteran already had been examined in July 
1997 to obtain medical nexus opinions, which, 
unfortunately, were very unfavorable.  So to the extent 
possible, VA has complied with all of the preliminary 
notice and duty to assist provisions of the VCAA.  
Consequently, there is no legitimate reason or 
justification for further delaying a decision in this 
appeal, including simply to provide the veteran a VCAA 
form letter.  See, e.g., Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This being the case, the Board may proceed to 
issue a decision without fear of prejudicing him.  Bernard 
v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 
16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).


II.  Governing Legal Criteria and Analysis

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for aggravation 
during service of a pre-existing condition beyond its 
natural progression, or on an alternative secondary basis 
for disability that is proximately due to or the result of 
an already service-connected condition.  See 38 U.S.C.A. 
§§ 1110, 1153; 38 C.F.R. §§ 3.303(a), 3.306, 3.310(a).  
Arthritis, even if not shown during service, nonetheless 
will be presumed to have been incurred in service if 
manifested to a compensable degree within 1 year after 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Also, a veteran who served in the Republic of Vietnam 
during the Vietnam era shall be presumed to have been 
exposed during such service to a herbicide agent (i.e., 
Agent Orange).  38 C.F.R. § 3.307(a).  Prior law required 
that the veteran have a disease listed at 38 C.F.R. 
§ 3.309(e), in addition to proof of Vietnam service, 
before exposure there was presumed.  So the change 
eliminating this requirement reversed the Court of Appeals 
for Veterans Claims (Court's) decision in McCartt v. West, 
12 Vet. App. 164 (1999).  See, too, 38 U.S.C.A. § 1116.  
And since the change occurred during the pendency of the 
appeal, and obviously is more favorable to the veteran, 
his claim must be considered under the new, 
lesser standard.  Karnas, 1 Vet. App. at 312-13; see also 
Dudnick v. Brown, 10 Vet. App. 79, 80 (1997).  
Furthermore, the diseases listed at 38 C.F.R. § 3.309(e) 
shall, in turn, be presumptively service connected if this 
requirement is met, even though there is no record of such 
disease during service.  They are:  chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute 
and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas.  38 C.F.R. § 3.309(e).




The Board notes additionally that, as a result of recent 
amendments to 38 C.F.R. § 3.309(e), Type-II Diabetes 
Mellitus was added to the list of diseases for which 
presumptive service connection can be established.  The 
change was effective July 9, 2001.  See 66 Fed. Reg. 
23166, 23169 (May 8, 2001).  But as mentioned earlier, the 
RO has already granted service connection for the 
veteran's Type-II Diabetes Mellitus as a result of that 
change in law.  See the RO's recent rating decision issued 
in March 2002.  So the veteran is receiving additional 
compensation and other VA benefits.

There is no medical evidence of record, though, indicating 
the veteran also has a skin condition as a result of the 
exposure to Agent Orange in Vietnam.  Nor is there any 
medical evidence indicating that he has bursitis/arthritis 
in his cervical spine and/or left knee as a result of his 
shell fragment wounds (SFWs) in service, or even a stomach 
condition (ulcers, etc.) as a result of his service-
connected PTSD.  And this type of medical nexus evidence 
is required to support his claims and grant service 
connection for these conditions.  See Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of 
a disability [and] a connection between the veteran's 
service and the disability . . .").  Also found at Maggitt 
v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. 
West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 
136 F.3d 1304, 1308 (Fed. Cir. 1998).

VA physicians who examined the veteran in July 1997, 
specifically to provide medical opinions concerning the 
causes of the conditions at issue, concluded that none are 
in any way related to his service in the military-
including his tour in Vietnam.  So there is no medical 
evidence to support his allegations of a 
causal relationship between these conditions and his 
military service, and since he is a layman, he does not 
have the medical training and/or expertise to give a 
probative opinion on this determinative issue, himself.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Another VA physician who earlier had examined the veteran 
in February 1997, for other reasons, had suggested that 
the problems with his stomach and, in particular, his 
persisting early morning vomiting possibly ("?") could be 
psychogenic in nature and, therefore, possibly related to 
his service-connected PTSD.  But that very same VA 
physician also listed another, equally logical 
possibility, indicating the veteran might have 
gastroesophageal reflux disease (GERD).  So even in that 
VA physician's own mind, there were uncertainties 
concerning the specific cause of the veteran's stomach 
complaints.  The Court has held that when, as here, a 
physician is unable to provide a more definitive causal 
connection than this, the opinion is not supportive of the 
claim.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993).  
And this is true even though the opinion does not have to 
be absolutely definitive, one way or the other, 
in the ultimate conclusion.  See Lee v. Brown, 10 
Vet. App. 336, 338 (1997).  So as it stands, the only 
medical opinions addressing the dispositive issue of 
causation are from the July 1997 VA compensation 
examinations, and they all are clearly unfavorable to the 
claims.

Since there is no probative medical evidence whatsoever 
etiologically linking any of the conditions at issue to 
the veteran's service in the military-either directly, 
presumptively, or via an already service-connected 
disability, the preponderance of the evidence is against 
the claim.  So the benefit of the doubt doctrine 

does not apply, and service connection is not warranted.  
See 38 C.F.R. § 3.102; Schoolman v. West, 12 Vet. App. 
307, 311 (1999); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

ORDER

The claim for service connection for bursitis and 
arthritis is denied.

The claim for service connection for a skin condition is 
denied.

The claim for service connection for a stomach condition 
is denied.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

